Citation Nr: 1341986	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left forearm injury with a disfiguring scar.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2012.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009 the RO made a formal finding that the Veteran's service treatment records were unavailable.  The Veteran's representative stated at the February 2012 Board hearing that the Veteran enlisted in the California National Guard after his discharge from active military service.  The July finding of unavailability does not indicate that the California National Guard was contacted regarding the Veteran's service treatment records from his February 1979 to February 1982 period of active service.  In addition, the treatment records from the National Guard service have not been associated with the claims file.  The duty to assist requires that these records be requested before the claim can be decided on the merits.  38 C.F.R. § 3.159(c).

The Veteran testified at the February 2012 hearing that he had VA treatment in El Paso for residuals of his left forearm injury beginning in 1999.  The claims file contains VA treatment records from El Paso from January 2008 to March 2010.  The RO should attempt to obtain all relevant VA treatment records dated prior to January 2008 and from March 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159(c)(2).

The Veteran's DD Form 214 states that he was awarded the Humanitarian Service Medal.  The Veteran testified at the February 2012 hearing that he received this medal for his work in evacuation and rescue at Mt. St. Helens and that he had had coughing and a choking feeling since that time.  On remand, the Veteran should be scheduled for a VA examination for a respiratory disorder.  The Veteran also credibly testified that his left forearm was burned during active service when it was hit by shells from a machine gun during training.  On remand, the Veteran should also be scheduled for a VA examination for his left forearm.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for residuals of a left forearm injury with a disfiguring scar and for a respiratory disorder.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left forearm and respiratory symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from prior to January 2008 and from March 2010 to the present.

4.  Obtain the Veteran's treatment records from the California National Guard, and any records from the February 1979 to February 1982 active service which may be stored with them.  If the RO is unsuccessful in obtaining these records, the attempts to obtain them and reasons they could not be obtained should be explained in writing and associated with the claims file.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine nature and etiology of his respiratory disability.  The claims folder must be made available and reviewed by the examiner. 

The examiner must provide an opinion as to whether the Veteran has a respiratory disability and if so whether it is at least as likely as not that it had its onset in service or is etiologically related to service, to include exposure to the aftermath of the Mt. St. Helens volcanic eruption.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine nature and etiology of his residuals of a left forearm injury with a disfiguring scar.  The claims folder must be made available and reviewed by the examiner. 

The examiner must provide an opinion as to whether the Veteran has residuals of a left forearm injury with a disfiguring scar and if so whether it is at least as likely as not that it is etiologically related to service.  In reaching this conclusion, the examiner should assume the credibility of the Veteran's report of being burned by machine gun shells on the left forearm during active service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

